Citation Nr: 0930984	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-35 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for lumbar disc 
herniation.

2.	Entitlement to an initial compensable rating for erectile 
dysfunction (ED).

3.	Whether there is new and material evidence to reopen a 
claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from February 1971 to March 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeals from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama RO on the issues of service connection 
for a lumbar back disc herniation and whether new and 
material evidence was submitted to reopen the claim of 
service connection for hypertension, and a decision of 
October 2004 by the Columbia, SC RO on the issue of ED.  This 
case was subsequently transferred to the Montgomery, Alabama 
RO.

A hearing was held before the undersigned at the Montgomery 
RO in June 2009.  The transcript of the hearing is associated 
with the claims file and has been reviewed.

The issue of whether there is new and material evidence to 
reopen a claim for service connection for hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The Veteran's lumbar disc herniation was not incurred in 
service and is not related to service.

2.	Since April 12, 2004, the Veteran's erectile dysfunction 
has been manifested by impotence that is not responsive to 
medication.  His erectile dysfunction is not manifested by 
penile deformity.  


CONCLUSIONS OF LAW

1.	Lumbar disc herniation was not incurred or aggravated in 
active military service; and the service incurrence of 
lumbar disc herniation may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).  

2.	The criteria for a compensable disability rating for 
service-connected erectile dysfunction have not been met 
since May 2, 2006, the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321, §§ 4.16, 4.115b, Diagnostic Code 7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In April 2003, September 2003,  December 2003, May 2004, and 
October 2007 the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide. 

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a March 2005 letter and the October 2007 notice, the 
Veteran was notified of the Dingess requirements. Although 
the notice letter postdated the initial adjudication, the 
claim was subsequently readjudicated and no prejudice is 
apparent.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA examinations.  Consequently, the duty to notify 
and assist has been met.

Service Connection

The Veteran claims that he is entitled to service connection 
for a lumbar disc herniation.  Service connection may be 
granted for a disability resulting from injury or disease 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To establish service connection 
for the claimed disorder, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Service connection may 
also be granted for chronic disorders when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The Board notes that the Veteran initially applied for 
service connection for a back condition in March 1973.  An 
August 1973 rating decision denied the Veteran's claim for 
service connection for a back strain and an appeal was not 
initiated.  In this appeal, the Veteran has filed a claim for 
service connection for a lumbar disc herniation, a different 
diagnosis from that previously denied, which will therefore 
be considered on the merits.  See Boggs v. Peake, F.3d 1330 
(Fed. Cir. 2008).  

The Veteran testified at the June 2009 hearing that he had 
injured his back during service when he was hit by a car 
while stationed in Okinawa, Japan in March 1972. 

In-service treatment records reveal that the Veteran was hit 
by a car in Japan.  The Veteran complained of low back pain 
but the examiner reported no serious inflictions were noted 
and "doubt internal injury."  In April 1972, the Veteran 
initially stated his lower back pain was improving but that 
spasms had developed.  However, no swelling or bruising was 
noted.  The Veteran's March 1973 separation examination did 
not report any back conditions.   

In August 1973, the Veteran was examined by VA.  He reported 
that following his 1972 in-service back injury treatment, he 
had done well.  However, since separation he had been 
experiencing low back pain while doing heavy lifting.  The VA 
examiner found normal range of motion and no signs of 
"serious back trouble."  

In September 2001, the Veteran sustained a work-related back 
injury lifting several bags of coins as a driver/security 
guard and was treated by private examiners.  One of the 
Veteran's private examiners, Dr. J. B., stated in a November 
2001 letter addressed to Dr. R. D. that an MRI conducted in 
October 2001 revealed degenerative disc disease and "a 
central disc herniation at L3-L5 with canal compromise and 
compression of the thecal sac."  Dr. B. stated he advised 
the Veteran "it appears unlikely that he will improve to any 
significant degree without surgery, and he [was] quite eager 
to proceed."  In December 2001, the Veteran underwent a 
right L4-L5 decompressive hemilaminectiomy and L5 
foraminotomy during which it was determined that there was no 
significant disc herniation.  Approximately five weeks post 
surgery, the Veteran stated much of the pain was absent.  Dr. 
B. referred the Veteran for physical therapy and advised him 
of restrictions on bending or lifting over 20 pounds.  See 
Dr. B. records, dated January 2002.  

In August 2007, the Veteran underwent a VA examination to 
determine the relationship between the currently diagnosed 
lumbar disc herniation and treatment in service for muscle 
strain.  Upon review of the Veteran's claims file, past 
medical history, and current examination, the VA examiner 
opined that  

It is not at least as likely as not that the 
patient's lumbar spine condition is related to his 
previous military service.  The patient was seen 
for a muscle spasm during military service and this 
is clearly documented within his service medical 
records.  However, he had a C&P evaluation through 
the VA Medical Center in 1973 which did not 
demonstrate any abnormality related to his lumbar 
spine (X-rays were negative).  The patient 
subsequently had a gap in his medical records until 
approximately 04/91 with complaints of lower back 
pain.  The patient reports that he has been 
multiple occupations (after his discharge from the 
military) and this has likely contributed to his 
lower back condition since his discharge from the 
military.  

Furthermore, none of the Veteran's post-service medical 
treatment records concerning his back condition found that 
the Veteran's current lumbar disc herniation was related to 
service.

Therefore, the Board finds this appeal must be denied.  The 
Veteran has not submitted any competent medical evidence 
relating his current lumbar disc herniation to service, and 
although he has reported that such a link exists, as a 
layperson, he is not competent to comment of the etiology of 
a medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, in light of the VA examiner's 
negative nexus opinion and the lack of countervailing 
competent evidence, the preponderance of the evidence is thus 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the appeal must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Increased Rating

For historical purposes, it is noted that service connection 
was established for ED by the RO in the currently appealed 
October 2004 decision, based on the VA examining physician's 
opinion that the ED was related to secondary to the Veteran's 
service connected diabetes mellitus, type II.  A 0 percent 
disability evaluation, effective April 12, 2004, was assigned 
based on a review of the relevant contemporaneous evidence of 
record.  The Veteran claims that a higher evaluation is 
warranted.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2008).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

The Veteran's erectile dysfunction is rated noncompensably 
disabling under DC 7522, which pertains to deformity of the 
penis with loss of erectile power.  While the veteran has not 
specifically been diagnosed with this disability, it is 
permissible to rate a diagnosed condition that does not match 
any of the diagnostic codes contained in the rating schedule 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  Diagnostic Code 7522 does address loss of erectile 
power, which is precisely the symptomatology described by the 
Veteran.  Moreover, that is the only diagnostic code that 
specifically addresses erectile function.  The Board can 
identify no more appropriate diagnostic code and the Veteran 
has not identified one.  See Butts v. Brown, 5 Vet. App. 532 
(1993). Accordingly, the Board will proceed with an analysis 
of the Veteran's disability under that diagnostic code.

Diagnostic Code 7522 provides for a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b), DC 7522.  The 
provisions of 38 C.F.R. § 4.31 indicate that where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2008).  Therefore, where both loss of erectile power and 
deformity are not demonstrated, a 0 percent rating will be 
assigned.  

In August 2004, the Veteran underwent a VA genitourinary 
examination reporting a history of ED that did not appear to 
be getting worse.  On examination, no deformity of the penis 
was noted and the Veteran's diagnosis was ED secondary to 
diabetes mellitus, type II.  The Veteran testified at his 
June 2009 hearing that he was on medication for his condition 
but that it was ineffective.  

In this case, the Veteran has been diagnosed with loss of 
erectile power (erectile dysfunction).  However, because no 
penile deformity has been shown, the Board finds that the 
Veteran is not entitled to a compensable rating.  38 C.F.R. § 
4.20.

As an initial rating case, consideration has been given to 
staged ratings (different percentage ratings for different 
periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
indicated because the weight of the credible evidence 
demonstrates that since April 12, 2004, the Veteran's 
erectile dysfunction has consistently warranted a 
noncompensable rating.  As the preponderance of the evidence 
is against the claim for an increased rating, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2008), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).   In the instant 
case, the schedular criteria are not inadequate to accurately 
rate the degree of disability resulting from the Veteran's 
service-connected erectile dysfunction.  The criteria do 
reasonably describe the claimant's disability level and 
symptomatology; as a consequence his disability picture is 
clearly contemplated by the rating schedule and the resulting 
evaluation is adequate.  There are no indications that the 
Veteran's disability is so exceptional that the rating 
criteria cannot be applied.  For example, there is no 
indication that the ED has resulted in marked interference 
with employment beyond that contemplated by the rating 
schedule, or that he has been frequently hospitalized for the 
treatment of this disorder.  Thus, this case need not be 
referred for consideration of an increased rating on an 
extraschedular basis.

The Board also notes that the Veteran was specifically denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities in a 
February 2009 rating decision.  He has not, at this point, 
disagreed with this specific denial; therefore, this issue is 
not properly before the Board at this time.  See Rice v. 
Shinseki, No. 06-1445 (Vet. App. May 6, 2009).


ORDER

Entitlement to service connection for lumbar disc herniation 
is denied.

An initial rating in excess of 0 percent for ED is denied.  

REMAND

The Veteran contends that his currently diagnosed 
hypertension is the result of military service.  In June 
1991, the Veteran filed a claim for service connection for 
hypertension, which was denied in November 1991 as service 
records were absent for treatment and no evidence of 
hypertension to a compensable degree was present within one 
year of his separation from service.  The Veteran did not 
appeal.  Subsequently, in January 2003, the Veteran re-filed 
his claim for service connection hypertension and was denied 
in a March 2004 rating action because the evidence submitted 
was not new and material. The Veteran submitted a notice of 
disagreement in December 2004 along with additional medical 
evidence.  In an October 2007 Supplemental SOC the Veteran's 
claim was reopened. 

Nevertheless, the question of whether new and material 
evidence has been received to reopen each claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, this is where the Board's analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)) has changed the standard for processing 
veterans' claims.  The VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. § 
5108.  This is required before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f). 
See also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  The notice should include the basis for the previous 
denial and what specific evidence is needed to reopen.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the Board finds that the VCAA notice with regard to the 
requirements for reopening a claim was deficient.  
Specifically, while the AOJ did provide the definition of 
what constitutes "new and material evidence" they did not 
provide notice to the Veteran of information and evidence 
necessary to substantiate the claim of service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  This notice should also explain to the Veteran why 
his claim for service connection was denied November 1991 and 
the type of evidence needed to address the deficiency.  See 
id.  Therefore, the Board finds that this issue must be 
remanded to the RO/AMC in order to issue the requisite notice 
to comply with VA's duty to assist the Veteran with his 
claim.

Accordingly, the case is REMANDED for the following action:

1.	Pursuant to Kent, issue notice to the 
Veteran with regard to whether new and 
material evidence has been received to 
reopen the claim of entitlement to service 
connection for hypertension that 
articulates the basis of the last final 
denial; notifies the Veteran of the 
evidence and information necessary to 
reopen his claim; and notifies the Veteran 
of the evidence required to establish 
entitlement to his underlying service 
connection claim.  Id. 

2.	After the requested development has been 
completed, and after undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought remains denied, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


